940 So.2d 1172 (2006)
Tommie Lee WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
Nos. 1D05-1969, 1D05-2375.
District Court of Appeal of Florida, First District.
September 27, 2006.
Rehearing Denied November 9, 2006.
*1173 Nancy A. Daniels, Public Defender and Richard M. Summa, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General, Sheron L. Wells, Assistant Attorney General, and Edward C. Hill, Special Counsel, Criminal Appeals, Tallahassee, for Appellee.
PER CURIAM.
Affirmed. See Harris v. State, 932 So.2d 551 (Fla. 1st DCA 2006).
WOLF, BENTON, and PADOVANO, JJ., concur.